412 So.2d 891 (1982)
Pedro Juan ROSA, Appellant,
v.
The STATE of Florida, Appellee.
No. 81-711.
District Court of Appeal of Florida, Third District.
March 23, 1982.
Rehearing Denied May 5, 1982.
*892 Bennett H. Brummer, Public Defender and Robin H. Greene, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Paul Mendelson, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, NESBITT and BASKIN, JJ.
BASKIN, Judge.
We reverse defendant Rosa's conviction of second-degree murder upon our holding that the photograph of the deceased's blood-spattered body, which depicted the results of emergency procedures performed after the stabbing, including protruding surgical tubes and sutures, was irrelevant. Dyken v. State, 89 So.2d 866 (Fla. 1956); Beagles v. State, 273 So.2d 796 (Fla. 1st DCA 1973); see Booker v. State, 397 So.2d 910 (Fla. 1981); Leach v. State, 132 So.2d 329 (Fla. 1962).
In addition, we find error in the trial court's failure to state its reasons for retaining jurisdiction over defendant Rosa pursuant to section 947.16(3)(a), Florida Statutes (1979).
Defendant's remaining point lacks merit.
Reversed and remanded.